ALD-210                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-1041
                                      ___________

                            CELIN DARIO VELIZ MILIAN,
                                                  Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A087-595-837)
                       Immigration Judge: Honorable Shifra Rubin
                       ____________________________________

                Submitted on Respondent’s Motion for Summary Action
                 Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                    August 4, 2022

             Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                             (Opinion filed: August 17, 2022)
                                        _________

                                        OPINION *
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Celin Dario Veliz Milian petitions for review of a final order of removal.

Presently before the Court is a motion filed by the Government for summary disposition

of the petition for review. For the foregoing reasons, we grant the Government’s motion

and deny the petition for review. 1

       Milian, a native and citizen of Guatemala, entered the United States without

inspection in June 2007. The Government charged him as removable in 2010 for being

present without having been admitted or paroled. Milian thereafter filed applications for

asylum, withholding of removal, relief under the Convention Against Torture (“CAT”),

claiming that he feared returning to Guatemala; he sought voluntary departure in the

alternative. After a hearing before the Immigration Judge (“IJ”), the IJ denied his

applications for asylum, withholding of removal, CAT relief, and granted his application

for voluntary departure. Regarding his asylum claim, the IJ concluded that Milian was

not eligible for asylum because he failed to file his application within one year of entry.

Regarding his withholding of removal claim, the IJ concluded that Milian failed to meet

his burden to demonstrate past or future persecution and failed to demonstrate

membership in a particular social group. Regarding CAT relief, the IJ concluded that




       1
          Although we have entertained the Government’s motion, we remind the
Government that such a motion should typically be filed before the petitioner’s opening
brief is due. See 3d Cir. LAR 27.4(b).
                                            2
Milian failed to show that it was more likely than not he would be tortured by or with the

consent or acquiescence of a public official if he returned to Guatemala.

        Milian appealed to the Board of Immigration Appeals (“BIA”), challenging

aspects of the IJ’s ruling on his withholding application. The BIA dismissed the appeal

and affirmed the IJ’s decision regarding Milian’s withholding of removal claim and

declined to consider the IJ’s decision regarding asylum and CAT relief, concluding that

Milian failed to raise the issues on appeal and they were therefore waived.

        Milian filed a counseled petition for review in this Court. After he filed his

opening brief, the Government filed a motion to summarily deny his petition.

        We have jurisdiction to review a final order of removal under 8 U.S.C. §

1252(a)(1). See Cruz v. Att’y Gen., 452 F.3d 240, 246 (3d Cir. 2006). We will take

summary action if “no substantial question is presented” by the petition. 3d Cir. L.A.R.

27.4.

        To the extent that Milian challenges the IJ’s denial of his applications for asylum

and CAT relief, he failed to exhaust these issues before the BIA. Therefore, we lack

jurisdiction to review the claims. See 8 U.S.C. § 1252(d)(1); Zheng v. Gonzales, 422

F.3d 98, 107–08 (3d Cir. 2005).

        This Court is similarly largely without jurisdiction to review Milian’s arguments

regarding his withholding of removal claim. While Milian challenged certain aspects of

the IJ’s denial of withholding of removal before the BIA, he failed to present any

challenge to the IJ’s decision regarding his proposed social group and the standard of
                                              3
review employed by the IJ. Accordingly, we conclude that Milian “did nothing to alert

the BIA that he was challenging” these aspects of the IJ’s decision. See Lin v. Att’y

Gen., 543 F.3d 114, 120–21 (3d Cir. 2008). However, we note that Milian argues before

this Court, as he did before the BIA, that he was unable to relocate safely within

Guatemala. While this argument was properly exhausted, it provides Milian no relief.

Neither the BIA nor the IJ based its decision on Milian’s ability to relocate within

Guatemala; rather, both concluded that Milian had failed to establish harm rising to the

level of persecution or membership in a cognizable particular social group.

       Finally, we agree with the Government’s contention that Milian’s due process

claim is without merit. Milian appears to argue that his due process rights were violated

because the IJ and BIA ignored controlling precedent; specifically, he contends that the

BIA followed Matter of A-B-, 27 I & N Dec. 316 (A.G. 2018), despite having been

directed not to. See Matter of A-B-, 28 I & N 307 (A.G. 2021). However, our review of

the BIA’s decision shows that the agency did not rely on the vacated decision and that the

vacated decision does not otherwise impact Milian’s case.

       Accordingly, we grant the Government’s motion and will deny the petition for

review.




                                             4